Title: From Benjamin Franklin to Sir Everard Fawkener, 27 July 1756
From: Franklin, Benjamin
To: Fawkener, Sir Everard


Honourable Sir,
New York, July 27. 1756
I wrote you a very long Letter by the Harriot, Capt. Bonell, to which I have now little to add. It was in answer to those I had been favour’d with from you.
Being requested, by a Letter from Mr. Pownall before he left England, to be here at Lord Loudon’s Arrival, I came accordingly about the time he was expected, but waited near 5 Weeks before he arrived, which was not till last Friday. I am pleased, however, that I staid so long, as I have had the Satisfaction of several Conferences with his Lordship on American Affairs, and hope I may be able, on my Return, to do him a Piece of Service that he requests of me. He seems to me very well fitted for the Charge he has undertaken, and I promise myself the King’s Affairs on this Side will prosper in his Hands. He sail’d yesterday for Albany, and I return home tomorrow.
The publick Papers, which I inclose, contain all the material News. The Provincials under General Winslow, are on their March to Lake George, in order to attack Crown Point. They declin’d the Assistance of the Regulars, who therefore only follow them, and take the Posts they leave, to be ready to support them in case of any Accident. The Provincials, it seems, apprehend, that Regulars join’d with them, would claim all the Honour of any Success, and charge them with the Blame of every Miscarriage. They say, that last Year, at Nova Scotia, 2000 New England Men, and not more than 200 Regulars, were join’d in the Taking Beau Sejour; yet it could not be discover’d by the Account sent home by Govr. Lawrence, and publish’d in the London Gazette, that there was a single New England-Man concern’d in the Affair. It is suppos’d by some, that they will now exert themselves to the utmost; and that the Joining to them a Regiment or two of the Regulars, would have discouraged and dispirited them exceedingly, and thereby weaken’d more than it would strengthen them. The general Opinion, however, of the regular Officers, is, that they will be beaten and repuls’d; for they must expect to meet at Crown Point almost the whole Force of Canada. A few Weeks will now determine this Matter.
The Naval Force of the Enemy on Lake Ontario, is represented as superior to ours; but as we have more Vessels fitting out, and almost ready, ’tis hop’d the Scale will soon turn there in our Favour. The Check the French receiv’d in their Attack on our Battoes, it’s thought will have a good Effect; and discourage them a little in their Scheme of cutting off our Communication with Oswego. It is agreed by all, that Bradstreet and his Battoe-men behav’d very well.

The late Act of Parliament, that authorizes the Enlisting of bought Servants in America, tho’ it directs that the Officers who inlist them, shall pay the Masters the prime Cost of the Servant, deducting for the time he has serv’d a proportional Part of the Sum (which perhaps is the best general Rule that could be fix’d) or return the Servant, the Master paying back the Enlisting Money; will nevertheless intirely destroy the Trade of bringing over Servants to the Colonies, either from the British Islands or Germany. Because no Master for the future can afford to give such a Price for Servants as is sufficient to encourage the Merchants to import them, while the following Inconveniencies and Hardships still remain on the Master, viz.
1. Many of our Servants are purchased young of their Parents, who, coming with large Families, bind some of their Children to Tradesmen and Farmers, in order to raise a Sum to pay the Freights of the whole, and keep themselves free; their Children too being by this Means well provided for, as they are taught some Business with which they may obtain a future Livelihood. Now the last Year or two of such a Servant’s Time is of more Value to the Master than three or four of the first Years; and the Allowance of a Part of the first Cost, in Proportion only to the Time remaining unserv’d, is therefore by no means an adequate Compensation to the Master.
2. When a Man’s Servants are taken from him, he knows not where to find Hands to assist him in cultivating his Land, or carrying on his Business, hired Labourers or Journeymen not being so readily obtain’d here at any time as in England, People chiefly depending on their bought Servants, and in the present Case the Labourers and Journey-men had been before rendered much scarcer by the long-continued Recruitings. Thus many Masters are reduced to the greatest Distress in their Affairs, by a total Stop put to their Business. And where the Business is carried on in different Branches, depending on one another, the Taking of one Servant may render useless several that are left: For instance, Taking the Spinners from a Ropewalk, the other Servants who know not how to spin, tho’ they do not inlist, cannot go on with the Business, and must stand idle. Taking the Compositors from a Printing-House (my own Case) the Servants who are Press men, tho’ left behind, not knowing how to compose, must remain idle. Therefore the Allowance directed by the Act for the Time the Spinner or Compositor had to serve, is by no means a Compensation for the Damage done.
3. If the Officer declines paying the proportional Sum, directed by the Act to be paid, he is to return the Servant, and the Master is to pay back the Inlisting Money. The Servant very probably has spent it in Drink with the Serjeant and his Fellow Recruits, so it must be out of the Master’s Pocket: Then there being no Provision to prevent the Servant’s Inlisting again, he may repeat the Frolick as often as he pleases. If the same Officer should generously refuse (for he is not forbid) to inlist the same Servant twice, another Officer may inlist him, not knowing that he had been inlisted before, and discharged; and so the Master may be continually harass’d with the Expence and Trouble of Recovering his Servant, till he chuses rather to lose him intirely.
Upon the whole I see clearly, that the Consequence will be, the Introduction of Slaves, and thereby weakening the Colonies, and preventing their Increase in White Inhabitants.
How much better would it be to recruit in Britain, Ireland or Germany: For by that means the Colonies would be strengthened!
I write this in Obedience to your Commands that I should give my Opinion freely to you, on Publick Measures relating to America.
I hope Mr. Hunter is with you by this Time, and that the Voyage will answer the Expectations of his Friends, in restoring his Health. He sail’d about the 20th of June, in the Anna, Capt. Randolph, from Virginia. He will settle our Accounts with the Office, and inform you of everything relating to it on this Side.

I am, with the greatest Respect, Honourable Sir, Your most obedient and most humble Servant
B Franklin
Honourable Sir Everard Fawkener.
 Endorsed: New-York, July the 27: 1756. Mr: Franklin to Sir E: Fr: relating to the Enlisting of bought Servants in America.